           Case 1:21-cv-02966-LTS Document 2 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT JAMES SWINT,

                            Plaintiff,
                                                                   21-CV-2966 (LTS)
                      -against-

 ROBERT S. MUELLER III; FALLOUT 76;                              ORDER OF DISMISSAL
 JOHN W. DEAN III; HURRICANE SANDY;
 NEW YORK TIMES,

                            Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Robert James Swint,1appearing pro se, brings this action alleging that

Defendants violated his rights. The Court dismisses the complaint for the following reasons.

       Plaintiff has previously submitted to this Court an identical complaint that is pending

under case number 21-CV-2960 (CM). Because this complaint raises the same claims against the

same defendants, no useful purpose would be served by the filing and litigation of this duplicate

lawsuit. Therefore, this complaint is dismissed without prejudice to Plaintiff’s pending action

under case number 20-CV-2960 (CM).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as duplicative.




       1
          The caption lists the names of several other plaintiffs, but only Robert James Swint
signed the complaint. As a pro se litigant, Swint “cannot act on behalf of other individuals. See
U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is
not licensed as an attorney may not appear on another person’s behalf in the other’s cause.”
(internal quotation marks and citation omitted)); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.
1998) (“[B]ecause pro se means to appear for one’s self, a person may not appear on another
person’s behalf in the other’s cause.”). Accordingly, the Court considers Swint as the sole
plaintiff in this action.
          Case 1:21-cv-02966-LTS Document 2 Filed 04/13/21 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   April 13, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                2
